Title: From George Washington to Robert Lettis Hooper, Jr., or Officer Conducting Major Generals William Phillips and Riedesel, 22 November 1779
From: Washington, George
To: Phillips, Robert Lettis Hooper Jr. or Officer Conducting Generals William,Riedesel, Friedrich Adolph (Adolf) von


        
          Sir
          Head Quarters West point 22d Novr 1779.
        
        By a letter from the Board of War I am informed that they have directed you to conduct Majors General Phillips and Riedhesil and their families to Eliza: Town. As I would not wish them to see the Ground near our new encampment, you are to avoid the Chatham Road and conduct them by the way of Bound Brook to Elizabeth Town. You are not to communicate your reasons to them for this change of the Route. I am Sir Yr most obt Servt.
      